Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 1 of 41 PageID# 3422

                                   Combe v. Wolff
                                                                             421
    1                      UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
    2                           ALEXANDRIA DIVISION

    3   ------------------------------x
                                       :
    4   COMBE INCORPORATED,            :    Civil Action No.
                                       :    1:17-CV-935
    5                versus            :
                                       :
    6   DR. AUGUST WOLFF GMBH          :
        & CO. KG ARZNEIMITTEL,         :
    7                                  :     December 7, 2018
                            Defendant. :     Volume III of III
    8   ------------------------------x

    9                        TRANSCRIPT OF BENCH TRIAL
                       BEFORE THE HONORABLE T.S. ELLIS, III
  10                        UNITED STATES DISTRICT JUDGE

  11    APPEARANCES:

  12    FOR THE PLAINTIFF:              ANNA BALISHINA NAYDONOV, ESQ.
                                        DOUG RETTEW, ESQ.
  13                                    Finnegan Henderson FArabow Garett
                                        & Dunner LLP (DC)
  14                                    901 New York Ave NW
                                        Washington, DC 20001-4413
  15
        FOR THE DEFENDANT:              MICHAEL GROW, ESQ.
  16                                    ROSS PANKO, ESQ.
                                        Arent Fox PLLC
  17                                    1050 Connecticut Ave NW
                                        Washington, DC 20036-5339
  18

  19    OFFICIAL COURT REPORTER:        TONIA M. HARRIS, RPR
                                        U.S. District Court, Ninth Floor
  20                                    401 Courthouse Square
                                        Alexandria, VA 22314
  21

  22

  23

  24

  25


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 2 of 41 PageID# 3423

                                   Combe v. Wolff
                                                                             422
    1                             TABLE OF CONTENTS

    2                                 MISCELLANY

    3
        Preliminary matters......................................          423
    4   Closing argument by Mr. Rettew...........................          426
        Closing argument by Mr. Parot............................          445
    5   Certificate of Court Reporter............................          461

    6

    7

    8

    9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 3 of 41 PageID# 3424

                                   Combe v. Wolff
                                                                             423
    1                           P R O C E E D I N G S

    2   (Court proceedings commenced at 2:39 p.m.)

    3              THE DEPUTY CLERK: Combe Incorporated versus Dr.

    4   August Wolff GmbH & Co KG Arzneimittel.        Civil Case No.

    5   1:17-CV-935.

    6              THE COURT:    All right.    The record will reflect that

    7   the parties and counsel are present and prepared to proceed,

    8   or at least parties' counsel are present and prepared to

    9   proceed.

  10               This is a bench trial, the evidence of which has

  11    been taken, and we are now at the point of closing argument.

  12               And be seated, please.      And I've told you that I'll

  13    give you each 30 minutes.      You may choose what you want to say

  14    during the 30 minutes.     Obviously, a good bit of the testimony

  15    is focussed on the fame and confusion surveys by the

  16    plaintiff's proposed -- or plaintiff's expert and the

  17    defendant's criticism, both by defendant's expert, and also by

  18    defense counsel who made criticisms of the surveys different

  19    from and in addition to those offered by the -- their expert.

  20               So you may choose what you want to say, but there

  21    are two minor matters I want to clarify first:

  22               I told the -- or I excluded from the evidence a

  23    demonstrative that the defendants offered that I think was a

  24    map or some kind of -- maybe it had the p-u-r or p-o-r's on

  25    it.   I need to have the exhibit number for that.


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 4 of 41 PageID# 3425

                                   Combe v. Wolff
                                                                                424
    1              MR. PANKO:    It's 185, Your Honor.

    2              THE COURT:    185.    Thank you.    Now, I also told the

    3   defendant that the defendant could submit an affidavit by the

    4   defense expert, which countered or would seek to counter a

    5   demonstrative or an exhibit that the plaintiff introduced

    6   through its expert in which, essentially, what the plaintiff's

    7   expert said is, well, look even if I do what you say, even if

    8   I accept what you say, there's still a number high enough to

    9   show confusion.

  10               Am I correct about that?

  11               MS. NAYDONOV:    Yes, Your Honor.

  12               THE COURT:    All right.     What exhibit number was

  13    that?

  14               MS. NAYDONOV:    We filed it this morning.        I think it

  15    was -- one moment, Your Honor.

  16               THE COURT:    All right.

  17               MS. NAYDONOV:    Those were 1666, 1667, and 1668.

  18               THE COURT:    Now, you agree with that?

  19               MR. PANKO:    Yes, Your Honor.

  20               THE COURT:    All right.     Now, I told the defendant

  21    that the defendant could file an affidavit rebutting that.              I

  22    think I limited it to two pages.        Let me change that.      I'll

  23    limit it to three pages, because looking at that, there's

  24    enough information on there that that might be necessary.

  25               If you want to exceed three pages, you can do that,


                                        Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 5 of 41 PageID# 3426

                                    Combe v. Wolff
                                                                               425
    1   but file a motion and tell me why it was necessary.            But don't

    2   do that unless you really, really have to.           And that, of

    3   course, will be an affidavit by your experts saying why

    4   Poret -- is that his name?

    5               MR. RETTEW:   Yes.

    6               THE COURT:    Poret, Mr. Poret was wrong -- or is

    7   wrong in his response.      Now, I think that's all that I left

    8   open.   Am I correct or was there something else?

    9               MS. NAYDONOV:    Yes, Your Honor.      You also allowed us

  10    to file a counter affidavit two days after their deadline.

  11                THE COURT:    Oh, all right.

  12                MS. NAYDONOV:    Remember --

  13                THE COURT:    Yes, I did.     All right.    I think that

  14    takes care of all evidentiary matters that haven't been

  15    resolved.   I mean, there's a major issue that I have to

  16    resolve in the course of deciding this case, and that is the

  17    relevance of evidence from other countries, specifically

  18    Europe, where it is the defendant's position that the

  19    plaintiff, Combe, has had its mark, Vagisil, coexist without

  20    objection or confusion in England or UK and Poland and maybe

  21    that's all, I don't know.

  22                And you -- the plaintiff says that's irrelevant

  23    under settled law and the defendant claims otherwise.             I

  24    admitted all of the evidence relating to that, and in my

  25    decision, I will address the evidence, address its


                                         Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 6 of 41 PageID# 3427

                                   Combe v. Wolff
                                                                               426
    1   significance and its admissibility.

    2              Now, that takes care of everything, does it not?

    3              MR. PANKO:    Yes, Your Honor.

    4              MS. NAYDONOV:    Yes, Your Honor.

    5              THE COURT:    Does it eliminate the need for your

    6   closing arguments?

    7              MR. RETTEW:    No, Your Honor.

    8              MR. PANKO:    No, Your Honor.

    9              THE COURT:    Well, it was worth a try.

  10               All right.    Let's begin with the plaintiff.

  11                             CLOSING STATEMENT

  12               MR. RETTEW:    All right.    Thank you, Your Honor, and

  13    thank you for the Court's time in this matter.

  14               As I mentioned in our opening, this case is about

  15    one thing and one thing only, and that is Wolff's block letter

  16    trademark application for the made-up word "Vagisan."           It's

  17    not about the prefix "Vagi."      It's not be the word "vagina"

  18    for women's intimate body parts.       It's about this trademark

  19    application.    And because this is a 1071 case, this Court's

  20    precedence in supreme -- in Seacret Spa applies.

  21               And this Court said in the registration context,

  22    it's not the actual uses of a mark in the marketplace, but

  23    uses listed in the application that are critical.          Court went

  24    on to say, "For purposes of registration, it's the mark as

  25    shown in the application and used on the goods described in


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 7 of 41 PageID# 3428

                                   Combe v. Wolff
                                                                             427
    1   the application which must be considered, not the mark as

    2   actually used."

    3              Now, Wolff says that this Court and Judge Cacheris

    4   got it wrong.    He did not.    He relied upon the Supreme Court

    5   precedent in B & B Hardware, and he understood and actually

    6   cited the Swatch decision.      And this court understood that

    7   there's a difference between an infringement claim and a pure

    8   registrability determination.      And it is a very significant

    9   difference that boils down to this:

  10               If a registrant gets a standard character mark

  11    without a claim to any font, style, size or color, as we have

  12    here, the registrant is entitled to depictions of the standard

  13    character mark regardless of the font, size, style or color.

  14               And so what does that mean here?        What it means is

  15    all that's at issue is what's shown on the left of the screen,

  16    the Vagisan trademark application.       Now, if they register

  17    this, they get rights in every possible permutation and form

  18    of that mark.

  19               Now, that could include the packaging shown on the

  20    right, which is their foreign packaging, but it also could

  21    include something like this, which looks awfully similar to

  22    the real Vagisil.     It could include something like this, which

  23    looks very similar to that.      They could get a version that

  24    looks like this, which looks very similar to the real Vagisil.

  25               So what they're trying to apply for, what they're


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 8 of 41 PageID# 3429

                                   Combe v. Wolff
                                                                               428
    1   trying to get is much broader than their actual foreign uses,

    2   which as we've shown or now have argued, is irrelevant.           So

    3   when we look at this, under this proper lens, we apply it to

    4   the likelihood of confusion factors in the Fourth Circuit.

    5   And when we apply these facts and likelihood of confusion

    6   factors, confusion is not only likely, it is truly inevitable.

    7               And so I'd like to go through the different factors

    8   that the Court is going to look at.       First, we have the

    9   distinctiveness of the senior mark.       Now, Combe has a number

  10    of trademark registrations for its Vagisil trademark, and that

  11    gives us the presumption of validity.        It also gives us

  12    another very important presumption, and that is the patent and

  13    trademark office never required a disclaimer or secondary

  14    meaning for the Vagisil mark.

  15                So, therefore, under Fourth Circuit precedence,

  16    under the Pizzeria Uno case, it is presumed to be suggestive

  17    and protectable and entitled to a strong scope of protection.

  18    It is also a made-up word.      You heard Ms. Thevessen, you heard

  19    our witness talk about the fact that Vagisil is a made-up

  20    word.   It doesn't mean anything.      And Ms. Thevessen from Wolff

  21    testified that there's no competitive need to use a trademark

  22    that has Vagi at the beginning.

  23                She noted and acknowledged that there are

  24    competitive products in the United States that don't use Vagi

  25    up front.   And, in fact, when they were considering what to


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                           EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 9 of 41 PageID# 3430

                                   Combe v. Wolff
                                                                             429
    1   name their product, they looked at ten other names that did

    2   not have Vagi in it.     They had Gynoflor, they Saniflor, they

    3   had Sanolakt, and so therefore, it is an inherently

    4   distinctive mark.     It is also strong in the marketplace, and

    5   we've submitted substantial evidence of marketplace strength.

    6              Now, Wolff says that marketplace strength is

    7   subservient to inherent distinctiveness, to inherent strength,

    8   and we disagree.    There's precedent, it's Your Honor's case,

    9   the Renaissance Greeting Card case where you said of the two

  10    considerations, commercial strength is more important, and you

  11    gave several examples:     American Airlines, PayLess drugstores,

  12    Kentucky Fried Chicken.

  13               Those are marks which were inherently weak, but

  14    became very strong through marketplace use, and so therefore,

  15    conceptual strength controls, and here we have massive

  16    evidence of conceptual strength.       Vagisil started in 1973.

  17    The Vietnam war was winding down, American Graffiti and

  18    Exorcist had just hit the movie theatres, and over the next

  19    45 years, the sales have been massive.        Since 1991, there's

  20    been over $1 billion of sales of Vagisil.

  21               The marketplace share that Vagisil has in numerous

  22    product categories trumps many others.        And this evidence that

  23    we've submitted in this case was not before the Trademark

  24    Trial and Appeal Board.     Now, the board criticized Combe for

  25    not putting its evidence of sales and recognition into a


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 10 of 41 PageID# 3431

                                    Combe v. Wolff
                                                                             430
    1   marketplace context.     We've done that here and it's fairly

    2   substantial.

    3               There's also the advertising.      Combe has spent

    4   $350 million in advertising just from 1993, plus 75 million

    5   since 2008 on virtually every form of advertising you could

    6   have.   There is television commercials in national broadcast

    7   stations.    We have print publications and significant ones.

    8   TV Guide, People, Cosmopolitan, Better Homes and Gardens.

    9               There's radio ads that have flooded the marketplace

   10   for Vagisil.    There are other forms of advertising, online,

   11   social media, coupons, displays.       And as a result of all of

   12   Combe's efforts and success, Vagisil has done what other

   13   brands hope and dream to do.       It's become a part of our

   14   cultural icon, of our cultural discussion.

   15               It gets attention in advertising age, New York

   16   Times, Washington Post.      It even has -- it's even mentioned in

   17   very popular national TV shows, Big Bang Theory, South Park.

   18   There was a Saturday Night Live skit which was devoted just to

   19   Vagisil, and we heard from Combe's witness that in the course

   20   of that skit, it was mentioned numerous times, over and over.

   21               So with all of this, we don't need to do more to

   22   prove fame, but we did --

   23               THE COURT:    I'm not sure I'd be proud of the fact

   24   that I was mentioned or that anything I cared about was

   25   mentioned on Saturday Night Live.       Proceed.


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 11 of 41 PageID# 3432

                                    Combe v. Wolff
                                                                             431
    1               MR. PANKO:    Sometimes mockery is the best flattery.

    2               But for a brand, Your Honor, that's recognition and

    3   that shows that it's something that is engrained in our --

    4   engrained in popular culture.

    5               But with all of that, with all of that recognition,

    6   with all of that strong evidence, we did one step further and

    7   we went and did a survey.      And you heard from Mr. Hal Poret

    8   who Your Honor had credited in the Valador v. HTC case.           And

    9   he tested fame in two ways:      First, unaided brand awareness

   10   and he got a whopping 38.8 percent, and this is very, very

   11   significant because people thought of this on their own.           They

   12   brought this up without -- they mentioned Vagisil without

   13   being prompted in any way.

   14               And Your Honor asked me during trial, how do we

   15   measure fame?    How can we -- you know, what's the yardstick

   16   for fame.    And my answer was:     Well, we look to the case law

   17   and what other courts have said based upon similar evidence.

   18   And I think one great case is Your Honor's decision in

   19   Ringling Brothers.     And in Ringling Brothers, there was

   20   41 percent recognition for The Greatest Show on Earth.

   21               Now, there, the expert, Michael Rapaport, had given

   22   people a cue card and it said, The Greatest, blank, on Earth,

   23   and they were to fill in whatever they thought it was.

   24   41 percent said, "Greatest Show on Earth."         Now, that is --

   25   and rightfully, that was a measure of fame.         But that was a


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 12 of 41 PageID# 3433

                                    Combe v. Wolff
                                                                              432
    1   measure of fame where they were prompted.         They were given

    2   some words and they filled in the blank.

    3               Here, we have almost that same level of fame without

    4   any prompting.     People thought of Vagisil when simply asked:

    5   "Name as many vaginal care products as you can."          So that's a

    6   substantial number, and even Dr. Simonson had to admit that

    7   this is an impressive number.

    8               If that weren't enough, we went ahead and did an

    9   aided awareness survey, and there the number shot up to

   10   90 percent.    And this is significant because this is not just

   11   women, this is men and women.       This is people who use the

   12   product and people who don't use the product.         So these

   13   numbers are impressive on their own right.         But the fact that

   14   it's the general consuming public is even more impressive.

   15               Now, for its part, Wolff did not run a survey.          They

   16   could have conducted a survey.       They tried this case through

   17   the end, but they did not run any surveys.         So what are they

   18   left to do?    They are left to criticize the survey.        First,

   19   they criticize this by saying Vagizox is an unrealistic

   20   control, and there's a couple of problems with that.          Wolff's

   21   very own witness admitted that Vagizox could be a plausible

   22   brand name.

   23               Now, Wolff said, okay, well, she's not a survey

   24   expert.    But she's even better than a survey expert because

   25   she's somebody who manages these products on a global basis.


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 13 of 41 PageID# 3434

                                    Combe v. Wolff
                                                                             433
    1   She knows the market, she knows competitors, and for her to

    2   say that Vagizox is a plausible brand name shows that this is

    3   absolutely a perfect control.

    4               Now, another way we know that this was a good

    5   control is by the numbers.      The numbers don't lie here.

    6   Vagizox got 5.3 percent.      And Mr. Poret testified that when

    7   you have a made-up unknown brand name, that that's pretty

    8   consistent with what you get to measure demand effects in this

    9   sort of survey.

   10               Now, we know the demand effects didn't control the

   11   survey as Dr. Simonson says because there's a nice spread

   12   here.   We've got 90 percent from Vagisil, but we also have

   13   Vagi-Gard with 18 percent and we've got SweetSpot with

   14   5 percent and Luvena with 12 percent.        If there were truly

   15   demand effects here, everything would be clumped up and the

   16   numbers would be very high.      But this spread shows two things.

   17   It shows that there were no demand effects that were not

   18   controlled for and that this rightfully mirrors the

   19   marketplace realities.

   20               More than that, Your Honor, Wolff's own expert, four

   21   times in his testimony, agreed that Vagisil is a well-known

   22   mark.   He said, I think it is well-known, however you define

   23   it.   He said, I think it is well-known relative to the other

   24   brands in this category.      Vagisil, he said, is well-known in

   25   this category again.     When talking about another mark, he


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 14 of 41 PageID# 3435

                                    Combe v. Wolff
                                                                             434
    1   said, it's not as well-known for this specific category as

    2   Vagisil.

    3                So Wolff, therefore, with no survey, tries to build

    4   its case on third parties.      And you will see from the

    5   declaration that was submitted, which we stipulated to, Wolff

    6   had a paralegal go out to try to find as many third-party uses

    7   as he could for the -- for a period of two months.          He spent

    8   two months looking for third-party uses, and this is the best

    9   he could do.

   10                Now, this is not our demonstrative, Your Honor.

   11   This is Wolff's demonstrative.       But when you think of the

   12   vast universe, that is the internet, with over 5 billion

   13   web pages, the fact that this is the best they could do shows

   14   one thing:    That the marketplace is not flooded with Vagi

   15   marks as they say, and we know this also from the testimony.

   16                You heard from Wolff's witness, Ms. Feldman, that

   17   she did not know virtually all of these marks, and even

   18   Wolff's witness testified that before this case, before 2016,

   19   she had never heard of these marks.        And that's pretty

   20   significant, because they had been looking at the U.S. market

   21   since 2011, and they said that U.S. is a very serious

   22   important market that one must prepare for very well.

   23                And despite preparing very well for years, they

   24   didn't know about any of these marks until their lawyer, at

   25   the Trademark Trial and Appeal board level, went out and did


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 15 of 41 PageID# 3436

                                    Combe v. Wolff
                                                                             435
    1   Google searches for it.      Now, there's a reason she didn't hear

    2   about these names.     They're very insignificant.

    3               So let's go through some of them.       You've got

    4   Vagistat, which is irrelevant because it's now owned by Combe,

    5   and was for a different type of product.        Then we've got

    6   Vagicaine, which is the store brands, and those are the ones

    7   that are sold under CVS and Rite Aid and these -- and the

    8   other well-known retail brands.

    9               Now, what's interested is Dr. Simonson testified

   10   that the day before his deposition, he went into a store.

   11   Now, this is Dr. Simonson, a marketing professor hired by

   12   Combe, goes to a store the day before his deposition to look

   13   at the shelves to see what he could find.         And you heard him

   14   say that all he could remember on that shelf was Vagisil,

   15   Monistat, and a private label brand he can't remember.

   16               And it proves the point that people think of these

   17   private label brands by CVS, Rite Aid or whatever the -- or

   18   Equate in the case of Walmart.       Now, we know this also from

   19   our survey.    If you look, Your Honor, you can see the -- on

   20   the unaided awareness survey, Equate was number 10 out of 25.

   21               Now, what is Equate?     Equate is the Walmart private

   22   label brand.    Not one person said Vagicaine, not one, because

   23   they don't think of that as a stand-alone brand.          So that is

   24   also irrelevant.     Also, the sales of that, even though more

   25   than the other third parties, pales in comparison to Vagisil.


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 16 of 41 PageID# 3437

                                    Combe v. Wolff
                                                                             436
    1               So let's look at the others that Wolff was able to

    2   find.   You've got Vagi-Clear and Vagi-Soothe.        Those are two

    3   products over -- the evidence that you've received by

    4   stipulation shows $12,000 in sales for these products over

    5   several years.     $12,000 versus 1 billion for Vagisil.

    6   Vagical, $813 over four years.       VagiCare is a Canadian

    7   probiotic product that we only know of one sale, and that's by

    8   Wolff's paralegal.     Vagi-Cure, four years, only $35,000 in

    9   sale.   VagiKool is an ice pack.      It's an ice pack for womens'

   10   intimate area, and we heard Dr. Wolff's, Ms. Thevessen, admit

   11   that that's a noncompetitive product.

   12               Now, she didn't want to admit that on the stand, but

   13   it was only when faced with her prior testimony that she had

   14   to admit that this, in fact, is not a competitive product.

   15               Then we have Vagi-Sitz, which is a bath.        It's

   16   actually a bathing product and we only know of one sale there,

   17   it's Wolff's paralegal.      Vagi-Sal -- I'm sorry, Vagi-Pal, we

   18   only know of Wolff's one purchase.        Vagifresh has had $2,148

   19   in sales since 2015.     It's irrelevant.     Vagitone, in 2018, had

   20   $346 in sales.     Vagifirm is actually a tightening pill.

   21   Again, Ms. Thevessen admitted that that's a noncompetitive

   22   product, and we only know of one purchase, and that is from

   23   Wolff's paralegal.

   24               Now, in addition to being insignificant, none of

   25   these marks have the elements that are at issue in this case.


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 17 of 41 PageID# 3438

                                    Combe v. Wolff
                                                                             437
    1   None come as close to Vagisil as Vagisan.         None have Vagi,

    2   plus "S," plus a vowel, plus a consonant.         And if we were to

    3   put these in proper perspective, it would look like this, Your

    4   Honor:   You'd have Vagisil sales of over a billion dollars and

    5   we've got everybody else.      And that is truly significant and

    6   it shows why these third-party marks have no marketplace

    7   recognition and really should be disregarded.

    8               So in the end, though, we don't have to -- we don't

    9   have to guess because we studied this.        We surveyed this, we

   10   tested this empirically.      In Mr. Poret's confusion survey, not

   11   one person mentioned these names, not one.         And they were

   12   shown two different marks and asked if they confused that with

   13   anybody else, didn't mention one.

   14               In the fame survey, less than 2 percent of the

   15   recognition were these Vagi marks.        One of them is Vagistat.

   16   So we've proven empirically that these are irrelevant, and

   17   they do not excuse Wolff's infringement here, nor do they

   18   denigrate the tremendous strength of the Vagisil trademark.

   19               Now, Judge, you said in the trial at one point that

   20   it makes no sense to require a company to spend money on

   21   trademark lawyers to go after every third party, and it pains

   22   me to admit that that is the reality that is.         Companies

   23   should not have to spend money on trademark lawyers to go

   24   after insignificant minor uses like this.         Vagisil is there

   25   for a very strong mark.


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 18 of 41 PageID# 3439

                                    Combe v. Wolff
                                                                             438
    1               Then we go to the next factor, similarity of the

    2   marks, and there's a couple key concepts here:         First, where

    3   goods are identical, like we have here, less similarity is

    4   required.    Second, the greater the strength of a mark, less

    5   similarity is required.      Third, and this is from Seacret Spa,

    6   this Court explained similarity should not be evaluated side

    7   by side, but by considering the marks in light of consumers'

    8   fallible memories.     And fourth, the marks must be considered

    9   in their entireties and not dissect it.

   10               And so when we look at it that way, Vagisil and

   11   Vagisan come very close, almost as close as you can get.            It's

   12   two letters off.     And if a strong mark like Vagisil, if that

   13   fame of that strong mark does not extend to something like

   14   Vagisan, it's going to be given virtually no scope of

   15   protection, and that's not what the trademark law says should

   16   happen.    The trademark law says strong marks should be

   17   entitled to strong protection.

   18               Now, Wolff knows, has admitted that these marks are

   19   similar, and we know this from the UK opposition.          And if

   20   Your Honor lets the foreign uses in, the UK opposition was one

   21   where Wolff said that Vagisil and Vagisan are too similar.

   22               THE COURT:    Who said that?

   23               MR. RETTEW:    Wolff did when they opposed the Vagisil

   24   trademark in the UK.      If that evidence comes in, you saw

   25   the -- and you saw the opposition, Your Honor, we showed the


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 19 of 41 PageID# 3440

                                    Combe v. Wolff
                                                                             439
    1   language.    They said the marks are similar.       Now, Wolff -- I

    2   mean, Combe has never backtracked from that.         Combe agrees.

    3   In every jurisdiction, Combe has said that Vagisil and Vagisan

    4   are similar.    They have not taken inconsistent positions like

    5   Wolff.

    6                And they are similar.

    7                The next factor, Your Honor, is the goods.        The

    8   party's goods overlap and we've got the goods, again, are

    9   defined by the trademark application.        And you can see what

   10   they have in the application is covered by Combe's actual use.

   11   Also, the factors of the party's facilities and advertising

   12   are presumed identical, and that is, again, from the Seacret

   13   Spa case where Judge Cacheris explained that if you have no

   14   limitations in a trademark application, it is to cover all

   15   different types of uses.

   16                Purchaser care is something else that came up in

   17   this trial.    It's not one of the factors that the Fourth

   18   Circuit considers independently, but it is something that Your

   19   Honor can consider in weighing the factors and the equities of

   20   this case.    And the parties agree on something, that intimate

   21   health is an embarrassing topic, and I've put Ms. Thevessen's

   22   testimony on this.     And she also agreed and admitted that

   23   women want to purchase these products, products like Vagisan,

   24   quickly, without being seen.

   25                And so why is that relevant?     It's relevant because


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 20 of 41 PageID# 3441

                                    Combe v. Wolff
                                                                             440
    1   people are not going to sit there at the shelves and spend a

    2   lot of time deliberating.      They're going to grab the product

    3   and they're going to go, and that means they're going to be

    4   more apt to be confused, especially products like these that

    5   are not high priced products.

    6               And so while it does treat a medical issue, it is

    7   still something that people will grab quickly and are very

    8   easily to be confused, especially since these products are

    9   promoted by word of mouth, which Ms. Thevessen from Wolff

   10   admitted.

   11               Next issue is intent.     And we talked about that a

   12   little bit at trial.     This is a factor that this Court has

   13   explained in the registrability context should not be afforded

   14   significant weight.     So we're not arguing that there was bad

   15   faith here, but it really, really doesn't matter, nor does it

   16   require that we have actual confusion.        Not required, but we

   17   went ahead and we did a survey, and we used the very

   18   conservative Eveready methodology.

   19               So people were shown Vagisan and the only way they

   20   were confused is if they thought of Vagisil on their own.

   21   They had to come up with that on their own.         And so it's very

   22   significant that they got 37 percent of people were confused.

   23   Then we ran a control using Vagipur, and that was used

   24   carefully to determine how many people confused the marks

   25   irrespective of the shared use of Vagi.        And it got a result


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 21 of 41 PageID# 3442

                                    Combe v. Wolff
                                                                             441
    1   of 18 percent, that is 19 percent confusion, which is more

    2   than the amounts that are required in the Fourth Circuit.            The

    3   Sara Lee case said it was sufficient to have 10 to 12 percent.

    4               So Wolff, without its own survey, is left to attack

    5   Combe's survey and those attacks fall flat.         The first thing,

    6   they say we should have used an actual product and that

    7   ignores the issue at hand.      As I talked about earlier, under

    8   Seacret Spa, that would be improper.        And in Seacret Spa, the

    9   Court said -- the Court actually criticized an expert for, I

   10   quote, "his reliance on marketplace usage."

   11               Now, it wasn't a survey in that case.        It was an

   12   expert report talking about what's happening in the

   13   marketplace.    So it was not a survey.      But what is important

   14   is:   The Court said an expert shouldn't rely upon actual

   15   marketplace use in a 1071 proceeding like this.         And that's

   16   why it would be entirely inappropriate to have used packaging.

   17               Now, it also would be inappropriate to have used

   18   packaging in a survey because you've got designs there, you've

   19   got Dr. Wolff.     So what you would be testing is matters

   20   extraneous to the trademark application, and that's why it

   21   would be irrelevant, and that's why this design that we did

   22   was perfectly the right one to do.

   23               Now, Wolff, like it does with the foreign trademark

   24   issue, engages in some double speak here.         Before Your Honor,

   25   at this very podium, at the motion to dismiss stage, Wolff


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 22 of 41 PageID# 3443

                                    Combe v. Wolff
                                                                             442
    1   told you it is impossible to do a survey in this case because

    2   they don't have products here.       They said that in the motion

    3   to dismiss.

    4               Now they say, well, you -- yes, you could have done

    5   a survey and you should have used foreign packaging that is

    6   not sold by Wolff in the United States.

    7               Well, if that were the case, they should have done a

    8   survey.    They should have, but they didn't.       And they had an

    9   expert who has done many, many, many surveys, but he didn't do

   10   one.

   11               So he criticizes the survey.      He says Vagipur is too

   12   foreign sounding.     There's no valid evidence of this.        Not a

   13   single person in that survey said that.        There were 200 people

   14   in the control group who were given 600 opportunities through

   15   open-ended questions to say that Vagipur is a foreign mark.

   16   Not one did.    And Dr. Simonson's suggestion that Vagistan

   17   would be appropriate is absurd, with all due respect, because

   18   Pakistan is a pretty well-known place.        So that just destroys

   19   his theory right there and then.

   20               Also, this is not a valid criticism because the

   21   Patent and Trademark Office, when they were looking at the

   22   Vagisan mark, they thought it was a foreign mark.          They

   23   thought it was a foreign word.       They said to Wolff, you need

   24   to tell us the significance of this mark, and you also have to

   25   tell us if it's a foreign word that can be translated.


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 23 of 41 PageID# 3444

                                    Combe v. Wolff
                                                                             443
    1               So the Patent and Trademark Office thought this was

    2   a foreign word.     Under that, on that basis alone, the fact

    3   that Vagipur could be considered a foreign sounding mark,

    4   which I don't think it is, is certainly enough to show that

    5   this was a proper control.

    6               Now, Wolff also says that Vagipur is not close

    7   enough to Vagisan.     Well, any closer, it would be infringing.

    8   And if you have an infringing control, that's not testing

    9   noise.   That's not pulling out noise.       It's just adding to the

   10   confusion, as Mr. Poret explained.

   11               Now, the irony here, Your Honor, is Mr. Poret could

   12   have gotten away with using a very different control.           He

   13   could have used one of the marks that Wolff was considering

   14   when it was picking Vagisan.       It could have used FloriSan, it

   15   could have used Sanolakt or any of these other Vagi marks.

   16   But he didn't.     He used a Vagi formative mark to pull out

   17   confusion and to test whether or not Vagi was causing the

   18   confusion here.

   19               If he used one of these other controls, his numbers

   20   would have been perhaps double than what he had -- or not

   21   double, but it would have been significantly higher.          But we

   22   do know that Vagipur was a good control because it got 18

   23   percent noise.     And as Mr. Poret explained, when you get 18

   24   percent noise in a survey, it's doing something.          That control

   25   is doing its job.


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 24 of 41 PageID# 3445

                                    Combe v. Wolff
                                                                             444
    1                Now, to leave no stone unturned, once again, what we

    2   did was we recalculated the numbers based upon the way that

    3   Wolff says they should be recalculated.        And when we

    4   recalculated them by looking at the answers people gave, Mr.

    5   Poret got numbers of 23.5 percent and 21.5 percent.

    6                So no matter how you slice it, with his control or

    7   with this alternate counting method, he got very similar

    8   results.    It shows that this is a scientifically valid study

    9   that did ferret out -- that got rid of noise and measured

   10   confusion accurately.

   11                So to sum up, Your Honor, these are the factors.

   12   These are the likelihood of confusion factors that have to be

   13   considered.    And when we look at it, we've got

   14   distinctiveness.     Well, Vagisil is inherently distinctive, and

   15   in the marketplace, which as Your Honor noted is most

   16   important, it's incredibly strong.        One of the strongest marks

   17   in its category with 90 percent brand recognition.

   18                The marks are similar.    They have the same number of

   19   letters.    They start with Vagi, plus "S," plus a vowel, plus a

   20   consonant.    They look alike and they sound alike, Vagisil and

   21   Vagisan.    Very easy to confuse these, especially when we look

   22   at the fact that this is a trademark application that covers

   23   every permutation and variation of that mark, which as we

   24   showed in the earlier slides, comes way too close to Vagisil.

   25                Similarity to goods or services, they're identical.


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 25 of 41 PageID# 3446

                                    Combe v. Wolff
                                                                             445
    1   The facilities employed by the parties, also identical,

    2   because there's no limitation in their trademark application,

    3   and that's from Seacret Spa.       Similarity of the advertising,

    4   presumed identical under Seacret Spa.        Their intent, well, we

    5   don't have anything on intent, but the Court has said -- this

    6   Court has said it is rarely relevant.

    7               Actual confusion, well, there's no evidence from

    8   consumers because they haven't come into the market yet.           And

    9   as Ms. Thevessen admitted, there can't be any confusion when

   10   they're not here.     But we do have a robust survey that does

   11   show significant confusion measured several different ways.

   12               So based on all of this evidence, Your Honor, the

   13   TTAB's decision simply cannot stand.        Thank you.

   14               THE COURT:    Mr. Panko.

   15                             CLOSING STATEMENT

   16               MR. PANKO:    Your Honor, the evidence establishes

   17   that the TTAB's decision was correct, and that there is no

   18   likelihood of confusion between the trademarks Vagisan and

   19   Vagisil.    Now, the reason that there is no likelihood of

   20   confusion, Your Honor, is because when the evidence as applied

   21   to the Fourth Circuit's likelihood of confusion factors, it

   22   weighs overwhelmingly in Dr. Wolff's favor.

   23               At least five of the confusion factors weigh heavily

   24   in Wolff's favor:     The conceptual weakness of the trademark

   25   Vagisan -- of the trademark Vagisil, the dissimilarity of the


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 26 of 41 PageID# 3447

                                    Combe v. Wolff
                                                                             446
    1   parties' marks, the high degree of consumer care used to buy

    2   these products, Wolff's good faith and the lack of actual

    3   confusion, including the lack of any valid survey evidence.

    4               First, Your Honor, with regard to conceptual

    5   weakness, the evidence shows that when Combe adopted the

    6   trademark Vagisil back in 1973, the prefix Vagi was already

    7   registered by a multitude of companies in connection with

    8   vaginal care products.      Registered marks at that time already

    9   included Vagisec, Vagilac and many others.

   10               So the Vagi prefix was already weak and dilute for

   11   products of this nature at the time that Combe adopted it.

   12   Combe then ensued to compound that problem in the years that

   13   followed by acquiescing in the widespread third-party use and

   14   registration of marks that contained the Vagi prefix in

   15   connection with vaginal care products.

   16               Now, Combe argues today that its acquiescence in

   17   those third-party marks shouldn't matter, but that argument is

   18   wrong as a matter of law.      As a matter of law, what you have

   19   when you have a multitude of marks with a similar element like

   20   this is what's known as a crowded field.        And what that means

   21   is that consumerists have become conditioned between --

   22   conditioned to distinguishing between these marks by looking

   23   not at the descriptive prefix, but at the suffix.          They know

   24   to look at the suffix of the mark in order to distinguish

   25   them.


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 27 of 41 PageID# 3448

                                    Combe v. Wolff
                                                                             447
    1               Now, Your Honor, on your screen will be displayed an

    2   image illustrating the crowded field of Vagi prefix marks.

    3               THE COURT:    Where have I seen this before?       Go

    4   ahead.

    5               MR. PANKO:    And as you can see, Your Honor, the

    6   crowded field includes marks like Vagi-Soothe, Vagi-Clear,

    7   Vagifirm, Vagitone and many others.        And for over 30 years,

    8   the crowded field also included the mark "Vagistat," a highly

    9   successful product that was sold by Novartis and Pfizer in the

   10   same stores as Vagisil, including Rite Aid.

   11               Now, in addition, prominent among these third-party

   12   marks, is the mark Vagicaine, which has, likewise, been sold

   13   by major retailers, Rite Aid, CVS, Target, and Walmart for

   14   many years.    And not only have the Vagicaine products been

   15   sold, but they've sold -- been sold right next to Vagisil on

   16   store shelves.

   17               So, again, Your Honor, the effect of these

   18   third-party uses is to show that consumers understand that

   19   when they're looking for vaginal care products, they need to

   20   look at the suffix of the marks, rather than the prefix to

   21   distinguish them.     And because of that, Your Honor, because of

   22   this crowded field, there's no reason why Vagisan can't

   23   coexist with Vagisil just like Vagi-Soothe, Vagistat,

   24   Vagi-Sitz, Vagicaine and all these others have coexisted with

   25   it.


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 28 of 41 PageID# 3449

                                    Combe v. Wolff
                                                                               448
    1               Now, Your Honor, over the years, courts have

    2   repeatedly considered descriptive prefix cases just like this

    3   one, and courts have repeatedly ruled exactly how we're asking

    4   the Court to rule, and the way the TTAB ruled.         And one

    5   example of that, Your Honor, was the Water Pik versus

    6   Med-Systems case from the Tenth Circuit.

    7               And that case involved, just like this one, a

    8   descriptive prefix.      There, the descriptive prefix was "sinu"

    9   for sinus-related products, and the marks there were

   10   SinuCleanse and SinuSense.      And the Court ruled that there was

   11   no likelihood of confusion because --

   12               THE COURT:    Say that again, please, sir.

   13               MR. PANKO:    It was SinuSense and SinuCleanse.       So

   14   both had the descriptive prefix "sinu" to denote sinus-related

   15   products.    The Court said there was no likelihood of

   16   confusion, because the prefix "sinu" was weak and descriptive

   17   for sinus-related products as demonstrated by the existence of

   18   third-party uses and registrations of various marks containing

   19   the sinu prefix.

   20               A similar case was the Wooster Brush v. Prager Brush

   21   case from the TTAB.      The marks there were Poly-Flo and

   22   PolyPro.    The descriptive prefix there was "poly," which

   23   denoted paint brushes made of polyester.        Again, the TTAB

   24   there said the descriptive prefix "poly" was weak and

   25   descriptive for products of that type as shown by third-party


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 29 of 41 PageID# 3450

                                    Combe v. Wolff
                                                                             449
    1   uses and registration.

    2               Many other cases have reached the same conclusion.

    3   Alltel, it's an Alabama district court case, said that the

    4   suffix "tel" was in widespread use for telecommunications

    5   services, and therefore, Alltel and Aktel could coexist.

    6               The same reasoning of all those cases applies with

    7   equal force here, Your Honor.       These third-party marks in

    8   evidence show that the mark Vagisil is conceptually extremely

    9   weak and that other Vagi prefix marks can and do coexist with

   10   it.

   11               Combe now argues that the commercial strength of its

   12   Vagisil mark overcomes all of these third-party uses and

   13   registrations.     But, Your Honor, that argument is wrong.        And

   14   the argument is wrong because there are two aspects of the

   15   inquiry that looks -- that examines the strength of a

   16   plaintiff's mark.

   17               One inquiry is the commercial strength of the mark.

   18   The other inquiry is the conceptual strength of the mark.           And

   19   when you have a mark like Vagisil that's conceptually weak and

   20   has become as diluted by third-party uses as that one has,

   21   commercial success alone can't overcome that.         And a good case

   22   illustrating this point, Your Honor, is the CareFirst case

   23   from the Fourth Circuit.

   24               In that case, the plaintiff's mark was "CareFirst,"

   25   which was part of the Blue Cross Blue Shield brand.          And


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 30 of 41 PageID# 3451

                                    Combe v. Wolff
                                                                             450
    1   there, just like here, the plaintiff introduced evidence of

    2   millions of dollars in sales in advertising figures in an

    3   effort to demonstrate the commercial success of its mark.           The

    4   Court said that's not enough to show strength or fame of the

    5   mark in light of widespread third-party use and registration

    6   of the words "care" and "first" in the healthcare field.

    7               And the CareFirst court also emphasized, in reaching

    8   its decision, that, quote, "A strong mark is one that is

    9   rarely used by others."      Again, that same reasoning applies

   10   here.    The mark Vagisil can't be considered strong or famous

   11   given the widespread use of the prefix Vagi by others.

   12               Now, Combe tries to discredit the widespread

   13   third-party use and registration evidence, but all of its

   14   arguments should be rejected.

   15               First, Your Honor, the private label Vagicaine

   16   products are just as relevant as all of the other Vagi prefix

   17   marks.   Just like all those marks, the presence of these

   18   products, particularly in nationwide chains, shows the

   19   descriptive nature of the Vagi prefix and shows that consumers

   20   have been exposed to Vagi prefix marks over the years.

   21               Second, the fact that some of the third-party Vagi

   22   prefix marks haven't achieved high sales is irrelevant.           And

   23   this is what the federal circuit said in the Juice Generation

   24   case where the TTAB in that proceeding originally ruled

   25   exactly as Combe is arguing.       The TTAB originally said, "When


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 31 of 41 PageID# 3452

                                    Combe v. Wolff
                                                                             451
    1   you're looking at third-party use, you need to consider sales

    2   figures and advertising figures, otherwise, you don't consider

    3   those."

    4               The Federal Circuit said that's wrong.        When you

    5   have a volume of third-party uses and registrations that's

    6   significant, the fact that some of them don't have significant

    7   sales yet doesn't matter.      It's the cumulative effect of all

    8   of those third-party marks and registrations over the years

    9   that matters.    And so that's what Juice Generation said and

   10   that's the reasoning that should apply here.

   11               And the number is significant here.       There are at

   12   least currently 17 third-party uses of Vagi prefix marks and

   13   16 registrations of Vagi prefix marks.        Over the years, there

   14   have been many others.      The stipulated evidence includes at

   15   least 22 examples of registrations that have since expired,

   16   but existed prior to Combe's adoption, and some later, for

   17   Vagi prefix marks.

   18               Now, the second factor that the Fourth Circuit

   19   considers, the similarity of the marks also weighs heavily in

   20   Dr. Wolff's favor.     What the Fourth Circuit looks at are

   21   sight, sound and meaning.      All three of those aspects favor

   22   Wolff.

   23               In sight, "san" is not similar to "sil."        The record

   24   also shows that numerous Vagi followed by "S" marks have

   25   coexisted with Vagisil, Vagistat and Vagi-Soothe.          So there's


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 32 of 41 PageID# 3453

                                    Combe v. Wolff
                                                                               452
    1   no reason why Vagisan can't also coexist with Vagisil.

    2               In sound, san and sil sound nothing alike as the

    3   TTAB correctly found.      And in meaning, san refers -- is the

    4   Latin term for health, as Ms. Thevessen testified, which has a

    5   much different connotation than sil.

    6               Now, in conducting a comparison of the marks, the

    7   similarity of the marks, in the Fourth Circuit, Courts

    8   followed the Pizzeria Uno factors, which examine the

    9   marketplace use of the respective marks.        So the Court should

   10   consider the Dr. Wolff packaging that's available in the U.S.

   11   on Amazon.com.

   12               But even if the Court doesn't do that and follows

   13   the approach used by the TTAB, the outcome is the same.           If

   14   the Court takes the approach espoused by TTAB, the Court will

   15   look at the standard character application for Vagisan and

   16   will presume that the mark could be displayed in the same

   17   stylization as Vagisil.

   18               That doesn't change the outcome because -- many

   19   third parties are, in fact, using the same or very similar

   20   stylization as Vagisil.      Now, Vagi-Soothe, Vagicaine, many

   21   other products use a similar sans serif font.         There's nothing

   22   particularly distinctive about the Vagisil font and many third

   23   parties are using it.      So even if the Court uses that

   24   analysis, the outcome is the same.

   25               Third, the factor examining the degree of purchaser


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 33 of 41 PageID# 3454

                                    Combe v. Wolff
                                                                             453
    1   care used to buy these products also weighs heavily in Wolff's

    2   favor because the record shows that vaginal care products like

    3   these are purchased with a great deal of care.

    4               Now, the evidence shows that both parties have used

    5   doctors as part of their marketing to promote their products,

    6   and both parties go to great length to provide guidance on the

    7   proper use of their products, including on their websites and

    8   through other channels.

    9               Now, for this appeal, Combe has invented a new

   10   theory that these products are so-called grab-and-go products

   11   that are not purchased with care.

   12               Combe's new theory directly contradicts the evidence

   13   in this case, including Combe's own admission at trial in the

   14   TTAB proceeding.     During that trial, Combe's own witness,

   15   Yolanda Payne, admitted that these products are, in fact,

   16   purchased with care and this is what she said:

   17            "Question:    Would you agree with me, Ms. Payne, that

   18            women are careful in treating their own health, in

   19            particular, intimate parts of their body?

   20            "Answer:    For the most part, most women, yes.

   21            "Question:    So would you agree with me that women

   22            would, as an extension of that, be careful in the

   23            selection of what products they would use to treat a

   24            health issue, particularly one that is related to

   25            intimate part of their body?


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 34 of 41 PageID# 3455

                                     Combe v. Wolff
                                                                              454
    1            "Answer:    Yes."

    2            So, Your Honor, the confusion factor examining the

    3   degree of purchaser care also weighs heavily in Wolff's favor.

    4            Next, Your Honor, the factors considering good faith

    5   and lack of actual confusion clearly favor Wolff.           Wolff filed

    6   this application in good faith to expand a developed brand, as

    7   Ms. Thevessen testified.      It is a brand that's been used for

    8   20 years.    And as explained by Ms. Thevessen, Wolff has no

    9   desire whatsoever to trade on any good will that Combe may

   10   have in the Vagisil mark.

   11            In addition, the lack of actual confusion factor

   12   favors Wolff because there is no such evidence in this case,

   13   despite Vagisan being available in the United States on

   14   Amazon.com since at least 2016, which is what the TTAB records

   15   shows.

   16            Now, Your Honor, Combe points to how Poret's survey is

   17   to try to overcome the weaknesses in its case, but the Poret

   18   surveys don't help Combe because they're defective and

   19   entitled to no weight.

   20            The first major flaw in both of Mr. Poret's surveys is

   21   that they both used an improper control that artificially

   22   inflated the response rates to favor Combe.          As explained by

   23   Dr. Simonson, the purpose of a control in a survey is to count

   24   for and subtract from the survey rate, error or noise.            And to

   25   be valid, a control has to meet two tests.


                                        Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 35 of 41 PageID# 3456

                                    Combe v. Wolff
                                                                             455
    1             First, it has to be plausible; and second, it has to

    2   share as many characteristics as possible with the defendant's

    3   mark except for the characteristic whose influence is being

    4   tested.    So the characteristic whose influence is being tested

    5   in this case is the suffix, "san."        Mr. Poret's controls

    6   failed both of these tests.

    7             First, the control from the fame survey, Vagizox,

    8   isn't plausible because it's completely different than Vagisan

    9   or any other mark on the market, most of which have a suffix

   10   with a positive connotation, like soothe or tone or clear.

   11   Zox has a negative connotation referring to toxin or

   12   oxidation, which is undesirable for a vaginal care product.

   13   The control Vagipur fails for similar reasons.         It's not close

   14   enough to Vagisan.     What Mr. Poret should have done is used a

   15   suffix that removes the "S" from the suffix, but keeps the

   16   a-n.   This would have been consistent with survey science and

   17   the case law because it would have been close enough to the

   18   mark being tested, Vagisan, but would have removed a portion

   19   from it, the "S."

   20             Now, Your Honor, in the -- Mr. Poret has had surveys

   21   given no weight for similar problems with controls.          One

   22   example of this is the Ducks Unlimited case from the western

   23   district of Tennessee.      And there, the Court gave no weight to

   24   Mr. Poret's confusion survey because of a control issue.           Just

   25   like here, the control that Mr. Poret used in that case wasn't


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 36 of 41 PageID# 3457

                                    Combe v. Wolff
                                                                             456
    1   similar enough to the defendant's mark.        The two marks

    2   involved there were duck head logos, but the duck head control

    3   that Mr. Poret chose was not similar enough to the defendant's

    4   actual duck logo, and thus, the Court gave the survey no

    5   weight.

    6             The same flaw exist here and for that same reason, Mr.

    7   Poret's confusion survey here should be given no weight.

    8             The second major defect in Mr. Poret's confusion

    9   survey is his overcounting of responses to the why question in

   10   the matter that skewed the results in Combe's favor.          And

   11   courts emphasized that the answers to the why question in a

   12   confusion survey are critical.       You only count answers to the

   13   why question as indicative of confusion if they clearly show

   14   confusion.

   15             And this Court has recognized that principal in the

   16   case Teaching Company Partnership v. Unapix Entertainment

   17   which is a Judge Lee decision from the year 2000.          And in that

   18   case, the court, in reviewing a survey, said, quote, "Often an

   19   examination of the respondent's verbatim responses to the why

   20   question are the most illuminating and probative part of a

   21   survey, for they provide a window into consumer thought

   22   processes in a way that mere statistical data cannot."

   23   The Court went on to say that the experts' recalculation of

   24   the responses in that case was defective because it gave equal

   25   weight to reasons which clearly demonstrated actionable


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 37 of 41 PageID# 3458

                                    Combe v. Wolff
                                                                             457
    1   confusion with responses that have nothing to do with

    2   anything.    For example, both parties using a cut-out coupon in

    3   an ad or an 800-number.

    4            Here, Mr. Poret, likewise, improperly included many

    5   responses in his calculation that were not indicative of

    6   confusion, and this greatly and inaccurately inflated the net

    7   confusion rate in Combe's favor.       So answers that Mr. Poret

    8   improperly included, in response to the why question, were

    9   things like:    Just sounds right, the V-a-g-i in Vagisan, both

   10   start with Vagi.     Those answers and many others simply don't

   11   reflect confusion, and thus, they shouldn't have been counted.

   12   Now, if Mr. Poret had correctly removed those responses from

   13   his survey tally, this would have reduced the net confusion

   14   rate to 10 or 11 percent, Your Honor, which is not probative

   15   of confusion.

   16            The third major defect in Mr. Poret's confusion survey

   17   was his failure to use a proper test stimulus, which should

   18   have been the actual marketplace package of Vagisan, which is

   19   available on Amazon.com.      It's true that in the TTAB case,

   20   using an index card stimulus has, in some cases, been deemed

   21   appropriate.    But that's not proper, Your Honor, once you

   22   appeal to district court and the court is considering actual

   23   marketplace use under the Pizzeria Uno factors.

   24            Now, one example of this, Your Honor, was the

   25   Victoria's Secret case from the southern district of New York,


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 38 of 41 PageID# 3459

                                    Combe v. Wolff
                                                                              458
    1   which was a 1071(b) case only.       There was not infringement

    2   claim there, and there, the Court considered a survey that was

    3   done by an expert, Jerry Ford, which did look at a marketplace

    4   stimulus.

    5            And the Seacret Spa case, which Combe relies on is

    6   distinguishable.     There was no survey in that case,

    7   Your Honor.    The expert there did consider marketplace use,

    8   which the Court said should be given no weight, but there was

    9   no survey there.

   10            So, Your Honor, the result of all three of these flaws

   11   is that Mr. Poret's confusion survey is unreliable and should

   12   be given no weight.     But, Your Honor, even if the Court does

   13   decide to give Mr. Poret's confusion survey some weight, this

   14   still isn't enough to tip the scales in Combe's favor, because

   15   even under the best possible scenario for Combe, the net

   16   confusion rate is still only 19 percent.        And courts have said

   17   that any net confusion rate under 20 percent, courts regularly

   18   give such a rate -- little weight in the likelihood of

   19   confusion analysis.

   20            And, for example, the Bruce Lee case from the southern

   21   district of New York said figures below 20 percent become

   22   problematic.    If you have a figure below 20 percent, the

   23   survey evidence just becomes part of the overall mix.           And

   24   here, it can't outweigh the balance of the likelihood of

   25   confusion in Wolff's favor.


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 39 of 41 PageID# 3460

                                    Combe v. Wolff
                                                                              459
    1            And, Your Honor, if the correct percentages applied,

    2   11 -- which should be 10 or 11 percent, that's clearly not

    3   enough to show confusion and is not probative of confusion.

    4   And, for example, the Georgia-Pacific case, cited in our

    5   conclusions of law, said that an 11.4 percent figure was too

    6   low to be given any weight.

    7            So in conclusion, Your Honor, because the likelihood

    8   of confusion factors here weigh overwhelmingly in Dr. Wolff's

    9   favor, we respectfully request that the TTAB's decision be

   10   affirmed.    Thank you.

   11               THE COURT:    All right.   I actually don't affirm a

   12   decision.    I actually render a decision and it either agrees

   13   with it or not.     I don't really affirm it, because it's de

   14   novo as you both agree.

   15               Thank you.    Illuminating arguments.     I was glad to

   16   see that you both focussed on Pizzeria Uno factors.          You've

   17   ticked them off one at the time, gave me your views on each

   18   one.   Your divergence on foreign evidence was clear, and I'll

   19   have to wrestle with that issue, as was your divergence on

   20   whether in a survey in a 1071 case without infringement,

   21   whether you should use the trade dress that you know about or

   22   just what's on the registration.       That's another issue, which

   23   I will have to deal with.

   24               But all in all, your findings of fact and

   25   conclusions of law are pretty consistent with what you've said


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 40 of 41 PageID# 3461

                                    Combe v. Wolff
                                                                             460
    1   here today.    I think you mentioned some more authority today

    2   than you had in your conclusions of law.

    3               And in any event, it's been helpful.       Thank you for

    4   your arguments.     I hope you feel as though you have been fully

    5   heard.   I think you have.     And I will now have to undertake

    6   the task of deciding whether or not the plaintiff has carried

    7   its burden of showing that the mark shouldn't be -- should be

    8   canceled in effect, because that's your remedy; am I right?

    9               MR. PANKO:    That's right, Your Honor.

   10               THE COURT:    Thank you for your argument.      I'll take

   11   the matter under advisement and decide it.

   12               What about all of this?     We're not going to keep

   13   this.    I know what's been admitted.      I think what I will do is

   14   we will be careful to look at what has been admitted.           At some

   15   point in the not distant future, you'll receive a call from

   16   the Clerk's office saying -- asking you to come and carry away

   17   your exhibits.     We won't need -- we will, of course, keep

   18   exhibits that were admitted and -- because they will be part

   19   of the permanent court record.

   20               All right.    You adhered to your timing pretty

   21   closely for which I thank you.       Court stands in recess.

   22

   23                  (Proceedings adjourned at 3:35 p.m.)

   24

   25


                                       Tonia M. Harris OCR-USDC/EDVA 703-646-1438
                            EASTERN DISTRICT OF VIRGINIA
Case 1:17-cv-00935-TSE-MSN Document 133 Filed 12/11/18 Page 41 of 41 PageID# 3462




    1                       CERTIFICATE OF REPORTER

    2

    3                I, Tonia Harris, an Official Court Reporter for

    4    the Eastern District of Virginia, do hereby certify that I

    5    reported by machine shorthand, in my official capacity, the

    6    proceedings had and testimony adduced upon the Bench Trial

    7    in the case of the COMBE INCORPORATED versus DR. AUGUST

    8    WOLFF GMBH & CO. KG ARZNEIMITTEL, Civil Action No.

    9    1:17-CV-935, in said court on the 7th day of December,

   10    2018.

   11                I further certify that the foregoing 41 pages

   12    constitute the official transcript of said proceedings, as

   13    taken from my machine shorthand notes, my computer realtime

   14    display, together with the backup tape recording of said

   15    proceedings to the best of my ability.

   16                In witness whereof, I have hereto subscribed my

   17    name, this December 11, 2018.

   18

   19

   20

   21                                 ______________________________
                                      Tonia M. Harris, RPR
   22                                 Official Court Reporter

   23

   24

   25


                                                                            461
